Citation Nr: 1229285	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  02-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C with associated liver cirrhosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to January 1968, including 158 days of time lost under 10 U.S.C. § 972, from June 26 to November 30, 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, denied service connection for hepatitis C. 

In October 2002, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  

The Board remanded the claim for further development in September 2003, October 2005, and August 2008. 

In March 2010, the Board denied the Veteran's claim for service connection for hepatitis C.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the March 2010 Board decision be vacated and remanded.  The Court granted the motion by Order in April 2011. 

In correspondence dated in April 2011, the Board advised the Veteran's representative that his case had been received at the Board following the Court's remand decision, and that he had 90 days to submit any additional argument or evidence. In a 90-Day Letter Response Form received in May 2011, the Veteran indicated that he did not have anything else to submit, and asked that the Board proceed immediately with readjudication of his case.

In June 2011, the Board implemented the April 2011 Court Order and remanded the matter for additional evidentiary development.

As noted, the Veteran testified before a Veterans Law Judge in October 2002 and copy of the transcript of this hearing has been associated with the claims file.  However, the Veterans Law Judge who presided at the hearing is no longer at the Board, and the Veteran was offered the opportunity to have another hearing before a Veterans Law Judge.  He declined per a letter signed in July 2012. See 38 C.F.R. § 20.707.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this appeal must be remanded again.  Additional development is required for the reasons discussed below.

The Veteran contends that he has hepatitis C which is related to service; specifically, from inoculations received during service or from a tattoo he reportedly received in service. 

To date, the Veteran has been afforded two VA examinations to evaluate his claimed hepatitis C.  During a July 2004 VA examination, he reported getting a tattoo on his left upper arm in 1966 while in the service.  The examiner could not find any documentation of the tattoo in the service treatment records.  The Veteran denied any history of jaundice, blood transfusion, intravenous drug use, intranasal cocaine, sexually transmitted disease, piercing, acupuncture, or dialysis.  The examiner opined that the Veteran's hepatitis C infection was as likely as not related to his previous tattoo. 

In October 2005 the Board remanded the claim for service connection, in part, to obtain a new VA examination, noting that the July 2004 VA examiner did not comment on the Veteran's statement made during his October 2002 Board hearing that he received blood plasma during a back operation in 1992. 

During VA examination in November 2006, the Veteran noted that his wife also had hepatitis C, and that she worked in a nursing home.  When asked about risk factors, the Veteran indicated he had a tattoo in service.  He also had exposure to blood after service at his employment, and he further reported post-service high risk sexual practices.  Further, he had a history of blood product transfusion in 1991 or 1992.  Finally, he reported receiving air gun inoculation during service and again that his wife was currently being treated for hepatitis C.  The examiner opined that the risk factors that were most likely the cause of his hepatitis C were blood exposure from a co-worker, the reception of blood products during back surgery around 1991 to 1992, and his high risk sexual practices just after his marriage to his first wife. The examiner stated, "Though the Veteran's tattoo could also be a plausible source for hepatitis C, Veteran reports that he received this from a reputable business."  He also opined it was less likely than not due to inoculation by air gun in service and that he was unable to opine without resort to mere speculation if the Veteran's hepatitis was present within one year of discharge. 

In August 2008, the Board again remanded the claim, in part, to obtain a new VA examination to determine the etiology of the hepatitis C.  The Board instructed that the Veteran should be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent was to be associated with the claims folder. 

On November 21, 2008, the RO requested a VA liver, gall bladder, and pancreas examination for the Veteran. On the same date, the RO sent him a letter in which he was advised that the VA medical facility nearest to him would be contacting him about where and when to report for a scheduled examination.  A screenshot from a VA computer program reflects that the examination request was cancelled on December 4, 2008 because the Veteran failed to report for the examination.  No copy of a letter notifying the Veteran of the December 2008 VA examination has been associated with the claims file. 

In Kyhn v. Shinseki, the Court noted that, because VA's general practice does not include maintaining a hard copy of the notice letter of a VA examination, its absence from the claims file "cannot be used as evidence to demonstrate that notice was not mailed." Kyhn v. Shinseki, 24 Vet. App. 228, 235  (January 18, 2011). 

Despite the Court's holding in Kyhn that the presumption of regularity applies to VA's procedures for scheduling and notifying Veterans of VA examinations, the March 2011 Joint Motion recognized that the Board had discussed the presumption of administrative regularity with regard to notification for VA purposes in its March 2010 decision.  However, the Board's remand specifically required that a copy of all notifications, including the address where the notice was sent, were to be associated with the claims file.  The parties agreed that the Board had erred by failing to ensure compliance with its remand orders.  See Joint Motion, at p. 3. 

Accordingly, the matter was again remanded in June 2011 to secure any outstanding VA treatment records as well as an additional VA liver, gall bladder and pancreas examination to determined the etiology of the Veteran's hepatitis C.  Specifically, the examiner was asked to consider all possible risk factors that may be relevant to the Veteran's current hepatitis C infection, including in-service vaccinations by air gun injection and receipt of blood products during a 1992 back surgery.  Following a review of the claims folder and an examination of the Veteran, the examiner was requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C was caused by vaccinations by air gun injection during active service. The examiner was also requested to explain the usual incubation period and onset of symptoms for hepatitis C.


The Veteran was, accordingly, afforded an additional VA examination in May 2012, wherein the examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's opinion was based on a review of the claims file and the scientific medical literature concerning relative risk for development of hepatitis C considering  various possible sources  of exposure to the hepatitis C virus.  The review of the claims file and medical literature as well as the clinical examination findings led the examiner to conclude that the Veteran's hepatitis CV  was less likely than caused by or incurred in the use of any air gun during vaccinations performed on active duty.  

In August 2012, the Veteran's representative submitted that the May 2012 VA examination "did not substantially comport" with the June 2011 remand instructions because the examiner did not offer any reasons and bases for their opinion, to include citations to particular medical records, medical journals or sources, or medical principles.   Thus, the Board finds that an additional remand is necessary. See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05; see also Barr, 21 Vet. App. at 311 ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an additional VA liver, gall bladder, and pancreas examination to determine the etiology of his hepatitis C. 

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

The examiner is requested to consider all possible risk factors that may be relevant to the Veteran's current hepatitis C infection, including in-service vaccinations by air gun injection and receipt of blood products during a 1992 back surgery.  

Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C was caused by vaccinations by air gun injection during active service.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

2.  Thereafter, readjudicate the issues on appeal. If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case at his most recent address of record, and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


